Title: To John Adams from the Marquis of Carmarthen, 27 May 1785
From: Carmarthen, the Marquis of
To: Adams, John


          
            Sir,
            St Jamess. May 27. 1785.
          
          I forgot to mention to you today when you did me the honour to call upon me in Grosvenor Square, that it is customary for every Foreign Minister to send the Secretary of State a Copy of the Credential Letters they are directed by their Sovereigns to present to His Majesty or to The Queen. with regard to the superscription I find the credentials of the Ministers from the States General of the United Provinces are only addressed—“Au Roi de la Grande Bretagne.” I believe I did mention to you Sir that The Credential Letters are always delivred sealed into His Majestys Hands.
          I am Sir / your most Obedient / & most humble Servant
          
            Carmarthen.
          
        